Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
27, 2006








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed April 27, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00280-CV
____________
 
IN RE ARAMARK U.S. OFFSHORE
SERVICES, INC.,
ARAMARK CORPORATION, ROWAN DRILLING COMPANY, INC.,
ROWAN COMPANIES, INC., AND
ABDON CALLAIS OFFSHORE, L.L.C., Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 28, 2006, relators filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition, relators asked this court to
compel the Honorable Mark Davidson, presiding judge of the 11th Judicial
District Court of Harris County, to set aside his ruling denying relators= motion for continuance.
Relators have not established that they are entitled to
mandamus relief.  Accordingly, we deny
relators= petition for writ of mandamus. 




 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed April 27, 2006.
Panel consists of
Chief Justice Hedges, Justices Yates and Guzman.